FILED
                                                                        June 14, 2016
                                                                In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

In the Matter of the Marriage of             )
                                             )         No. 33301-9-111
DAWN MARIE WALKER,                           )
                                             )
                     Appellant               )
                                             )
       v.                                    )         UNPUBLISHED OPINION
                                             )
TOMMY RAE WALKER,                            )
                                             )
                     Respondent.             )

       KORSMO, J. -Tommy Walker appeals from the denial ofhis petition to modify

child support, arguing that the court erred in not finding a change in circumstances. The

trial court did not err and we affirm.

                                         FACTS

       Tommy and Dawn Walker (now Kight) divorced in 2001 after 12 years of

marriage. Their three children primarily lived with their mother, although Mr. Walker

had regular visitation and custody. He was ordered to pay $850 per month in child

support.

       In 2007, Mr. Walker won approximately $3,000,000 in the lottery and accepted his

winnings as an annuity paid out over 26 years. The court granted Ms. Kight's subsequent

motion to modify support and ordered Mr. Walker to pay nearly $2,000 per month.
No. 33301-9-III
In the Marriage of Walker


      Facing financial difficulties, Mr. Walker sold nearly half of his future payments in

2009 for $450,000, and two years later sold nearly all of the rest for $550,000. He then

brought a motion to modify the child support on the basis that he no longer had the same

income level. Throughout this period Mr. Walker has continued to work full-time.

      A commissioner granted the motion and Ms. Kight sought revision. The judge

granted revision and reversed the modification, concluding that Mr. Walker had a

continuing obligation to pay child support and that he dissipated his income stream in bad

faith. There was no evidence indicating where the money had been spent and the court

found Mr. Walker's explanation not credible.

      Mr. Walker then appealed to this court.

                                      ANALYSIS

      Mr. Walker contends the trial court erred in reversing the modification, arguing

that his income had changed and the trial court had to improperly impute income to him

in order to deny his request. We do not agree.

      This court reviews the ruling on a petition to modify child support for abuse of

discretion. In re Marriage of McCausland, 159 Wash. 2d 607, 615, 152 P.3d 1013 (2007).

Discretion is abused when it is exercised on untenable grounds or for untenable reasons.

In re Marriage of Littlefield, 133 Wash. 2d 39, 46-47, 940 P.2d 1362 (1997).

      Child support is set by statute with the support obligation divided proportionately

to the parents' respective income levels. RCW 26.19.001, .080(1 ). When calculating the

                                            2
No. 33301-9-III
In the Marriage of Walker


child support obligation, the court begins by considering all "income and resources of

each parent's household." RCW 26.19.071(1). "Income" is not defined, but the statute

does explain various sources of gross income that either must be considered (RCW

26.19.071(3)) or not considered (RCW 26.19.071(4)). Generally, a trial court may

modify a child support order "only upon a showing of a substantial change of

circumstances." RCW 26.09.l 70(l)(b). Before modifying child support payments, the

trial court must consider "all factors bearing upon the needs of the children and the

parents' ability to pay." In re Marriage of Pollard, 99 Wash. App. 48, 52, 991 P.2d 1201

(2000). The trial court applies the uniform child support schedule, basing the support

obligation on the combined monthly incomes of both parents. RCW 26.19.020,

.035(l)(c), .071(1).

       Also relevant to our discussion are the ideas of imputed income and voluntary

underemployment. RCW 26.19.071(6) states in relevant part:

       Imputation of income. The court shall impute income to a parent when
       the parent is voluntarily unemployed or voluntarily underemployed. The
       court shall determine whether the parent is voluntarily underemployed or
       voluntarily unemployed based upon that parent's work history, education,
       health, and age, or any other relevant factors. A court shall not impute
       income to a parent who is gainfully employed on a full-time basis.

       "Voluntary underemployment" has not been defined in Washington, but we

believe that it should be treated similarly to "voluntary unemployment," a concept which

has been defined as "unemployment that is brought about by one's own free choice and is


                                             3
No. 33301-9-III
In the Marriage of Walker


intentional rather than accidental." In re Marriage ofBrockopp, 78 Wash. App. 441, 446

n.5, 898 P.2d 849 (1995). A court's decision on imputation of income due to voluntary

underemployment is reviewed for abuse of discretion. In re Marriage of Wright, 78 Wn.

App. 230, 234, 896 P.2d 735 (1995).

       With these thoughts in mind, we turn now to the issue presented by this appeal.

The parties and the trial court have consistently treated the lottery annuity as income

since that approach was adopted by the trial court in Ms. Kight's motion to modify the

original support obligation. On revision, the trial judge also recognized the annuity as

income. Because the trial court treated this as an income case, Mr. Walker argues that he

was being treated as voluntarily underemployed for diminishing his income even though

the court made no findings to support that reasoning. If in fact that were the proper

characterization of this case, Mr. Walker would probably be correct. There were no

findings made to support a voluntary underemployment ruling.

      There is, however, another way to view these transactions-and we believe it is

how the trial court viewed the matter. Each time Mr. Walker sold a portion of the

annuity he received present value in exchange. Mr. Walker received $1 million as

compensation for his now diminished income stream. This is not actually a decrease in

income, but rather an accelerated realization of that income. Consequently, Mr. Walker

simply failed to establish a change in income that would support a modification of the

child support order. He simply accepted that annual income in a different form-two

                                             4
No. 33301-9-III
In the Marriage of Walker


lump sum payments instead of monthly payments. He had no ability to convert his

income into merely an asset that he could then dissipate.

      Accordingly, since the trial court concluded that Mr. Walker had not established

his income had changed (even if, perhaps, its form had changed), there was a very tenable

reason to deny the motion to modify. There was no abuse of the trial court's discretion.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




 ~ e l l , J.     9-Q '              8

                                            5